Citation Nr: 1612475	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee arthritis. 

REPRESENTATION


Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1973 and from November 1976 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010, the Veteran presented sworn testimony during a personal hearing before a Veterans Law Judge.  In May 2011, the Board remanded the Veteran's claim for further evidentiary development.  In October 2014, the Board notified the Veteran that the Veterans Law Judge who conducted the August 2010 hearing was no longer employed at the Board, and offered him the opportunity for another Board hearing.  The Veteran's claim was again remanded in November 2014 to afford the Veteran another Board hearing, per his request.  In December 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has testified as to receiving recent treatment from J.S., M.D.  However, the only records from this provider are dated from May to August 2007.  Upon remand, these records should be obtained.  Any outstanding VA outpatient records should also be secured.  Finally, in March 2016, the AOJ obtained a VA examination for an unrelated claim that assesses the current severity of the Veteran's right knee disability.  Upon remand, the AOJ will have the opportunity to review this evidence in the first instance.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment.

2.  With any necessary assistance from the Veteran, obtain complete records from Dr. J.S. dated since December 2006 (one year prior to his claim).

3.  Then, after undertaking any other development deemed appropriate, readjudicate the issue on appeal, specifically considering the March 2016 VA examination report and any other pertinent evidence associated with the record since the August 2012 Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2015). 

